Per Curiam.
The appellant drove his automobile straight into the middle of the side of a bus in the intersection of North Avenue and Aisquith Street in Baltimore. He claims (a) that the court’s charge prejudiced him because in instructing that the operator of a vehicle who has a green light must, before proceeding across an intersection, use due care to watch for vehicles already in the intersection he did not at that point say that the vehicle to be watched must be in the intersection lawfully, and (b) that there was not sufficient evidence that the appellee’s bus was lawfully in the intersection when the light turned green for the appellant to permit the giving of the challenged instruction.
It would appear that appellant’s exception to the charge raised only the second claim but, if it be assumed that it was adequate to have raised both points, the answer is that Judge Manley read to the jury, as part of the charge, applicable provisions of the motor vehicle law including the provision that “[a] 11 vehicles shall yield the right of way to other vehicles and to pedestrians lawfully within the intersection at the time such signal is exhibited” (Code (1957), Art. 66½, Sec. 193 (a) (1)) and the charge as a whole was not prejudicial to the appellant.
Evidentiary support for the giving of the part of the charge to which the appellant objects is to be found in the testimony of the driver of the bus and in that of the driver of an automobile who was in the lane next to the appellant.

Judgment affirmed, with costs.